Citation Nr: 1131794
Decision Date: 08/29/11	Archive Date: 09/29/11

Citation Nr: 1131794	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-20 529	)	DATE AUG 29 2011

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from Febraury 1961 to Febraury 1964.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Veteran's Law Judge at a May 2009 hearing.  That Judge later retired from the Board.  The Veteran was offered another hearing but his representative declined this opportunity in a letter dated in November 2010.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  Here, the an audiological opinion was obtained which indicated that the Veteran's hearing loss was not related to service because the Veteran had normal hearing on the audiological evaluations that took place during the Veteran's service, including his separation examination.  However, it was unclear whether the examiner was aware that the ASA units used on the Veteran's separation examination needed to be converted to ANSI units.

Accordingly, the April 19, 2011 Board decision addressing the issue of service connection for bilateral hearing loss is vacated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required. 

REMAND

The appellant seeks service connection for hearing loss.  The Veteran was afforded a VA audiological evaluation in January 2010.  It was unclear whether the examiner converted the ASI results on the Veteran's in service examinations, including his separation examination, to ANSI units.  Therefore, an addendum opinion is required.

Accordingly the case is

REMANDED

for the following action:

	1.  The RO/AMC should obtain an addendum opinion from the VA examiner who performed the January 2010 audiological evaluation, if she is available, which indicates whether the examiner considered the results of the Veteran's in service audiological evaluations as converted from ASI to ANSI units.  If the examiner did not consider the converted measurements, or if the examiner who performed the January 2010 examination is unavailable, an addendum opinion should be obtained concerning whether, considering the converted measurements, the Veteran's hearing loss was at least as likely as not (at least 50 percent likely) caused or aggravated by his military service.  The examiner must specifically state that she considered the converted measurements and should set forth what those measurements are for each hearing test that she relies upon in formulating her opinion.  For purposes of the evaluation the converted measurements for the Veteran's December 1963 separation examination are, for the right ear, 25 at 250 Hertz, 25 at 500 Hertz, 25 at 1000 Hertz, 15 at 2000 Hertz, 10 at 3000 Hertz, and 25 at 6,000 Hertz.  The converted measurements for the left ear are 25 at 250 Hertz, 25 at 500 Hertz, 25 at 1000 Hertz, 15 at 2000 Hertz, 15 at 3000 Hertz, and 20 at 6000 Hertz.  For the purposes of the Febraury 1962 audiogram the measurements are, bilaterally, 15 at 2050 Hertz, 15 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 5 at 4000 Hertz, and10 at 8,000 Hertz.

	2. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law required that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2010).



	                        ____________________________________________
	M. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §§ 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1110(b)



Citation Nr: 1115275	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Veterans Law Judge at a May 2009 hearing.  That Judge later retired from the Board.  The Veteran was offered another hearing but his representative declined this opportunity in a letter dated in November 2010.


FINDING OF FACT

The Veteran's bilateral hearing loss was not present until many years after service and is not due to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in January 2008 which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.    

In addition to its duties to provide the above cited notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, written statements by the Veteran, and a transcript of the Veteran's testimony at the May 2009 hearing.  The Veteran was also provided a VA audiological evaluation in connection with his claim.  This examination adequately documented the symptoms and functional effects of the Veteran's hearing loss and offered a well supported opinion as to the etiology of the Veteran's hearing loss.  Thus, it was adequate for rating purposes.

This case was previously remanded by the Board in October 2009. There, the Board instructed that VA attempt to obtain a copy of a private audiogram of the Veteran as well as afford the Veteran a VA hearing evaluation and readjudicate his claim.  The private audiogram in question is now a part of the claims file and a VA audiological examination was conducted in January 2010.  The Veteran's claim was subsequently readjudicated in a supplemental statement of the case (SSOC) that was dated in February 2010.  Therefore, the instructions that were set forth in the Board's October 2009 remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a claimant has a right to compliance with instructions that are set forth in Board remands).

II.  Service connection

The Veteran contends that he has bilateral hearing loss that is related to his military service.  In written statements and in his testimony at the May 2009 hearing, the Veteran contended that while he was in service he was subjected to loud noise including weapons fire and that he did not use hearing protection at the times of these exposures.  He also testified that he noticed that his hearing was reduced prior to his discharge from service, and he reiterated this contention in a written statement. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this case, the Veteran's service treatment records do not reflect complaints of hearing loss.  The Veteran was administered an audiological test in conjunction with his separation examination in December 1963 at which time his hearing was normal.  The Board acknowledges that in its October 2009 remand, it indicated that the Veteran had poor hearing at the time of his separation examination.  However, the Board notes that a remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20. 1100(b).  Therefore, the Board is not now bound by its earlier statement.  After the October 2009 remand, the Veteran's service treatment records were reviewed by an audiologist who indicated that the Veteran's hearing at separation was normal.

The Veteran's hearing was evaluated by a private audiologist and a private physician in October 2001.  At that time, the Veteran was assessed as having a symmetric mild to moderate down sloping sensorineural hearing loss.  At the time of that evaluation, the Veteran denied a history of acoustic trauma, ear surgery, ototoxic medications, or recurrent ear infections. Neither the audiologist who performed audiometric testing nor the physician who evaluated the Veteran in conjunction with his hearing loss provided an opinion as to the etiology of his hearing loss.

The Veteran was afforded a VA audiological evaluation in January 2010.  The examiner reviewed the claims file, including the results of the Veteran's private audiological evaluation. She interpreted the October 2001 evaluation as showing hearing within normal limits to 1000 Hertz sloping to a mild to moderately severe sensorineural hearing loss bilaterally.  She reviewed the Veteran's service treatment records which indicated that in December 1963 the Veteran's hearing was within normal limits bilaterally from 250 to 8000 Hertz.  Whispered voice testing in December 1962 and June 1962 were also normal, as was an audiological test administered in February 1962.  

The Veteran's chief complaint at the time of the evaluation was decreased hearing.  He reported that while he was in the military he was exposed to artillery, explosions, and weapons fire while he was stationed at Parris Island and Quantico.  He denied using hearing protection at these times.  The Veteran denied any occupational or recreational noise exposure.  He also denied a history of recurrent ear infections, ear surgery, aural pain, aural drainage, familiar hearing loss, and known ototoxic medication usage.  The Veteran did not complain of tinnitus.

Audiological testing indicated a pure tone threshold average of 51 in the left ear and 49 in the right ear.  Speech discrimination scores were 100 percent in the right ear and 98 percent in the left ear. Otoscopy revealed clear canals and visible tympanic membranes bilaterally.  Tympanometry was within normal limits for shape, ear canal volume, middle ear pressure, and tympanic compliance bilaterally.  The examiner diagnosed normal to moderately severe sensorineural hearing loss.  This significantly impacted the Veteran's ability to hear things at work.  

The examiner opined that because the Veteran's hearing was within normal limits at the time of his separation, his hearing was less likely than not due to noise exposure during service.

The above evidence shows that it is not at least as likely as not that the Veteran's current hearing loss is related to his service.  The only audiological opinion of record indicates the lack of a relationship between the Veteran's hearing loss and exposure to military noise.  While the Veteran alleges that his hearing loss was caused by military noise exposure, the Veteran lacks the requisite expertise to provide a probative opinion regarding the etiology of hearing loss that was first documented many years after service.  The first evidence of diagnosed hearing loss was in October 2001, nearly 40 years after the Veteran's service. 

The Board acknowledges that the Veteran is competent to testify that he was exposed to loud noises in service and that he began to have trouble hearing in service.  However, his testimony and contentions in this regard are not credible.  It is notable that when the Veteran sought private treatment for his hearing loss in October 2001, he specifically denied any history of acoustic trauma. There is no reason to believe that the Veteran would have been untruthful about his historical exposure to noise when seeking treatment for his hearing loss.   Additionally, his testimony and written contentions to the effect that his hearing loss started in service is contradicted by his discharge audiogram which showed that his hearing was within normal limits at that time.  Thus, hearing loss was not present in service as the Veteran now claims.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The evidence does not show that it is at least as likely as not that the Veteran's hearing loss onset during service or within one year thereafter. Accordingly, the appeal is denied.

 
ORDER


Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


